Exhibit 10(d)

LOGO [g44530g22s30.jpg]

TO:     [Executive Name]

PID:                                

NOTICE OF STOCK OPTIONS AWARD WITH

TANDEM STOCK APPRECIATION RIGHTS

The Human Resources and Compensation Committee of the Board of Directors
(“Committee”) of Parker-Hannifin Corporation (“Company”) has awarded you the
following stock options (“Options”) with tandem stock appreciation rights
(“SARs”) under the Company’s 2003 Stock Incentive Plan (“Plan”):

 

Grant Date:    XX/XX/XXXX No. of Shares to Which Options/SARs Apply:   
____________ Grant Price:    $XX.XX Expiration Date:   

XX/XX/XXXX

at 4:00 PM Eastern Time

You may exercise all or any portion of this Award as either Options or SARs but
not both. Exercising of any portion of the Award as Options automatically
cancels the corresponding SARs, and exercising of any portion of the Award as
SARs automatically cancels the corresponding Options.

The grant price (“Grant Price”) is equal to the Fair Market Value of one share
of common stock in the company (“Share”) on the Grant Date, which is the
reported closing price on the New York Stock Exchange-Composite Transactions on
the Grant Date.

Each Option entitles you to purchase one Share at the Grant Price. Each SAR
entitles you to receive the increase in value between the Grant Price and the
Fair Market Value at exercise (“Appreciation”) of one Share in accordance with
the terms of the Plan and rules of the Committee in effect at the time of
exercise. Upon exercise of a SAR, the Appreciation will be paid to you in Shares
having an equal value. The calculation of Appreciation is described in more
detail below. The Company may elect, in its sole discretion, to pay the
Appreciation in cash in lieu of Shares.

Your Award will expire at the date and time indicated above as Expiration Date
unless an earlier lapse date (“Lapse Date”) applies due to a change in your
employment status, as provided in this Award.

Calculation of SAR Appreciation.

Appreciation is calculated by subtracting the Grant Price from the Fair Market
Value of the Shares at exercise and multiplying the result by the number of SARs
exercised. Currently, the Fair Market Value at exercise is the prior day’s
closing price on the New York Stock Exchange – Composite Transactions. The
number of Shares issued on exercise will be that number (rounded down to the
nearest whole number) derived from dividing the Appreciation by the Fair Market
Value at exercise per Share. No cash consideration will be paid for the
fractional portion eliminated by rounding.



--------------------------------------------------------------------------------

Vesting Schedule.

Except as provided below, while you are an active full-time employee, this Award
will vest in one-third increments in accordance with the following schedule
(“Vesting Schedule”):

[Vesting Schedule]

In the event of a Change in Control of the Company (as defined in the Plan), all
of the Options/SARs granted in this Award will immediately vest and become
exercisable.

If your continuous full-time employment is terminated prior to a scheduled
vesting date as a result of your death, long-term disability, or retirement
under the applicable retirement plan or Company policy, all unvested
Options/SARs will continue to vest in accordance with the Vesting Schedule
above.

Upon vesting, your Options/SARs are exercisable in accordance with the terms of
this Award and the Plan only while you are a full-time employee of the Company
or one of its subsidiaries at any time until the Expiration Date or Lapse Date,
as the case may be. Vested Options/SARs may also be exercised upon termination
of your continuous full-time employment in accordance with the specific status
change rules set forth below.

Effect of Status Changes.

If your continuous full-time employment is terminated prior to a vesting date
for any reason other than death, long-term disability, or retirement under the
applicable retirement plan or Company policy, then all unvested Options/SARs as
of the date of termination will lapse and cannot be exercised.

If your continuous full-time employment is terminated for any reason (including
death, long-term disability, or retirement), then vested Options/SARs are
exercisable any time before the applicable Lapse Date shown below.

 

Status Change – If your continuous full-time employment terminates due to:

  

Lapse Date – Then the Options/SARs under this Award will lapse on:

(A)   Long-Term Disability or Retirement

   The Expiration Date.

(B)   Death

   The earlier of: (i) Two (2) years after your death or (ii) the Expiration
Date.

(C)   Any Other Termination

   The earlier of: (i) Three (3) months from the date of termination or (ii) the
Expiration Date.



--------------------------------------------------------------------------------

Exercise and Settlement Procedures.

To exercise all or any portion of your vested Options/SARs, you must follow the
exercise procedures in effect at the time of exercise. The exercise price for
Options may be paid in cash or in Shares. If paid in Shares, the number of
Shares to be surrendered in payment of the exercise price shall be valued using
the Fair Market Value at exercise.

Upon exercise of your Options/SARs, the Company will instruct its stock transfer
agent to issue the net number of Shares you are entitled to receive. If any
portion of the Award is exercised as SARs, the Company may, in its sole
discretion, elect to settle the exercise in cash in lieu of Shares.

Automatic Self-Exercise Prior to Expiration.

Any vested Options/SARs under this Award that have a net Appreciation (after all
applicable withholding taxes) but remain unexercised on the business day
preceding the Expiration Date will automatically self-exercise on the Expiration
Date to prevent forfeiture.

Compensation and Payment of Income Withholding Taxes.

If you are a U.S. citizen, you do not recognize taxable income upon receipt of
this Award. In certain foreign countries, however, you may be taxed, and you
should review the taxation with the local country Financial Service Manager. In
the year in which you exercise Options or SARs, the difference between the Grant
Price and the Fair Market Value at exercise of the Options or the Appreciation
on the SARs will be reported as additional compensation and will be subject to
applicable income and employment taxes. Parker will report the additional income
on your W-2 and will observe all applicable tax withholding requirements at the
time of exercise. For U.S. citizens, withholding may include federal, state and
local income tax, FICA, Medicare, or other statutorily-required taxes (“Taxes”).
All Taxes must be paid at the time of exercise by surrendering a portion of the
Shares received in settlement except where transferred Options are exercised by
a transferee, in which case the Taxes must be paid in cash by you. In the event
the Company elects to settle the exercise in cash, the Taxes due upon exercise
will be deducted from the cash settlement prior to payment.

Tax Withholding Calculation.

The Company will withhold for Taxes the number of Shares having an aggregate
value based on the Fair Market Value at exercise at least equal to the amount
required to be withheld by law. If the value of the withheld Shares exceeds the
withholding tax amount due, the excess (which will be less than the value of one
Share) will be credited to federal income tax withholding.

Reloadability.

If you exercise your Award as Options and tender shares to satisfy the Option
cost, you will receive one (1) restorative or “reload” grant of SARs (“Reload
SARs”) effective on the exercise date



--------------------------------------------------------------------------------

equivalent to the number of Shares surrendered to satisfy the Option cost. The
Reload SARs will have a Grant Price equal to the Fair Market Value of the Shares
on the exercise date as set forth by the Plan and the rules of the Committee.
Currently, the Fair Market Value of the Reload SARs is the reported closing
price of the Shares on the New York Stock Exchange - Composite Transactions on
the exercise date. Except as otherwise set forth in this Award, no Reload SARs
may be exercised (a) prior to the completion of one (1) year of continuous
full-time employment following the exercise date; and (b) unless you have
retained the Shares resulting from the Option exercise (less a sufficient number
of Shares to satisfy withholding tax obligations) for a period of one (1) year
from the exercise date. All other terms and conditions of the Reload SARs will
be identical to those initially granted in this Award, including, without
limitation, the original Expiration Date.

Transferability.

Your Options/SARs are not transferable or assignable during your life except to
(a) your spouse, children or their lineal descendants (“Immediate Family
Members”), (b) one or more trusts for the benefit of you and/or one or more of
your Immediate Family Members; or (c) a partnership or limited liability company
in which you or your Immediate Family Members are the only partners or members;
provided, however, in each case that you (i) submit a completed Stock Option/SAR
Assignment Form to the Stock Incentive Plan Administrator or comply with other
procedures in effect at the time of the transfer and (ii) do not receive any
consideration for the transfer. All transferred Options/SARs remain subject to
the terms and conditions of this Award and the Plan (except that such
transferred Options/SARs are not transferable by the transferee during life).

Detrimental Activity.

If you engage in any Detrimental Activity (as defined in the Plan), the
Committee may at any time and in its sole discretion cancel and revoke all or
any portion of your unexercised Options/SARs or require repayment to the Company
of any compensation received (in the form of cash or Shares) from your exercise
of any portion of the Options/SARs. The Plan defines Detrimental Activity as any
activity that is determined in individual cases, by the Committee or its express
delegate, to be detrimental to the interests of the Company or a subsidiary,
including without limitation (i) rendering of services to an organization, or
engaging in a business, that is, in the judgment of the Committee or its express
delegate, in competition with the Company; (ii) disclosure to anyone outside of
the Company, or the use for any purpose other than the Company’s business, of
confidential information or material related to the Company, whether acquired
during or after employment with the Company; (iii) fraud, embezzlement,
theft-in-office or other illegal activity; or (iv) violation of the Company’s
Code of Ethics.

Consent to Use Data.

By acknowledging the terms of this Award, you hereby consent to the cross-border
collection, use and disclosure by the Company and its subsidiaries of certain
personal data required solely for the purpose of the administration and exercise
of this Award. Disclosure of personal data shall be limited to your name,
gender, address, telephone number, date of birth, date of hire, position, grade,
supervisor, country of residence and country of employment. All personal data
shall be treated as highly confidential and shall not be used for any purpose
other than Stock Incentive Plan administration.



--------------------------------------------------------------------------------

Notification of Change in Personal Data.

If your address or contact information changes while any portion of this Award
remains unexercised, the Company must be notified in order to administer this
grant. Notification of such changes should be provided to the Company as
follows:

 

  •  

Domestic Participants (employees who are on the U.S. or Canadian payroll
system):

 

  •  

Active employees: Update your address and contact information directly through
your Personal Profile section in the Employee Self-Service site.

 

  •  

Retired, terminated, or family member of deceased participant: Contact the
Benefits Service Center at 1-800-992-5564.

 

  •  

International Participants (employees who are not on U.S. or Canadian payroll
system):

 

  •  

Active, retired, terminated, or family member of deceased participant: Contact
your country Human Resources Manager.

Prospectus Notification.

A Memorandum describing the terms of the 2003 Stock Incentive Program which
governs this Award (“Prospectus”) and the most recent Annual Report and Proxy
Statement issued by Parker-Hannifin Corporation are available for your review on
your Stock Incentives Web page. You have the right to receive a printed copy of
the Prospectus upon request by either calling the Stock Incentive Plan
Administrator at 216-896-2950 or by sending your written request to Parker’s
Legal Department.

All Terms Subject to the Plan.

This Award and all rights under this Award are at all times subject to all other
terms, conditions and provisions of the Plan (and any rules or procedures
adopted under the Plan by the Committee). All capitalized terms shall have the
meaning ascribed to such terms in the Plan. In the event of a conflict between
the terms of the Plan and this Award, the terms of the Plan control.

By acknowledging the terms of this Award, you acknowledge that: (i) any Award of
Options/SARs or other equity compensation is purely discretionary and is not
compensation/salary for termination indemnity purposes; (ii) future awards of
Options/SARs or other equity incentives may be discontinued at any time; and
(iii) an Award of Options/SARs or other equity compensation in one year does not
guarantee an Award in future years.



--------------------------------------------------------------------------------

Your Action Items. Please take the following actions, as appropriate:

 

  •  

Acknowledge your receipt of this Award and your agreement to its terms by
clicking on the “Accept” button below. Failure to acknowledge receipt of this
Award and agree to its terms will jeopardize your ability to exercise the
Options/SARs granted in this Award.

 

  •  

Inform the Company of any change in address or contact information. Refer, if
necessary, to the section titled “Notification of Change in Personal Data” for
instructions on how to provide notification to the Company.

 

Sincerely yours,    Thomas A. Piraino, Jr. Vice President, General Counsel and
Secretary

[Accept Button]    [Back Button]